Per Curiam:

In this attorney grievance matter, respondent admits the allegations against him and consents to a two-year suspension. We accept the conditional admission and suspend respondent from the practice of law for two years.
Respondent admits that he received funds from a client for payment of a settlement and that he, instead, converted the funds to his own personal use. He further admits that he failed to return the client’s phone calls and failed to respond to the Board of Commissioners on Grievances and Discipline (the Board) about the matter.
By his conduct, respondent has violated the Rules of Professional Conduct and the Rule on Disciplinary Procedure in appropriating client funds to his own use; failing to promptly deliver to a client or third person funds the person was entitled to receive; committing criminal acts which reflect adversely upon his honesty, trustworthiness, and fitness to practice law; engaging in conduct involving moral turpitude; engaging in conduct involving dishonesty, fraud, deceit, and misrepresentation; failing to act with reasonable diligence and promptness in representing a client; failing to keep a client reasonably informed about the status of a matter and promptly comply with reasonable requests for information; failing to cooperate with investigations of the Board; engaging in conduct that is prejudicial to the administration of justice; and engaging in conduct which tends to pollute the administration of justice or bring the legal profession into disrepute.
Accordingly, we suspend respondent from the practice of law for two years. Before respondent may be reinstated to the practice of law, he must repay the money he misappropriated. Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Paragraph 30 of Rule 413, SCACR.
Definite suspension.